DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-18 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-18 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) receive a request to transition to a setting mode in which a device is prohibited from performing an operation; before the transition to the setting mode is completed, receive a request to display a home screen; on the displayed home screen, receive an instruction to execute the operation of the device while the transition to the setting mode is completed; and upon receiving the instruction to execute the operation of the device on the displayed home screen, automatically cancel prohibition of the operation of the device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2015/0143506 to Sugano which teaches an information processing apparatus and a method of controlling the same, settings for prohibiting an access to a removable medium is performed, and even if the setting is set, the access to the removable medium is permitted in a case where the information processing apparatus is activated in the maintenance mode. However, Sugano fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.    

The other art is US Publication No. 2018/0285066 to Dozen which teaches an audio input system includes an audio input apparatus and a plurality of electronic devices. The audio input apparatus includes an audio input unit, a start instruction accepting unit, and an instruction transmitter. The plurality of electronic devices includes a first electronic device. The first electronic device is a target of a process execution instruction based on the audio input by the audio input unit among the instructions. The instruction transmitter transmits a process reducing instruction for reducing an execution of a process as the instruction to the plurality of electronic devices, when an input sound volume of a microphone exceeds a specific sound volume. The audio input unit starts the audio input when the input sound volume of the microphone is equal to or less than the specific sound volume. The instruction transmitter transmits the process execution instruction to the first electronic device. However, Dozen fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675